Citation Nr: 0933755	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected residuals of gunshot wound (GSW) to the chest 
(Muscle Group (MG) XXI), moderately severe, with slight 
residuals to MG XX.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 
1969.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in March 2008; a transcript of that hearing is 
associated with the claims file.  

In May 2008, the Board denied entitlement to a rating in 
excess of 20 percent for residuals of GSW to the chest (MG 
XXI), moderately severe, with slight residuals to MG XX.  The 
Veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 2008 Joint Motion for Remand, which was granted by 
Order of the Court in December 2008, the parties (the 
Secretary of VA and the Veteran) determined that a remand was 
warranted.

The Board notes that, at his March 2008 hearing, the Veteran 
raised a claim for service connection for degenerative 
disease of the lumbosacral spine as secondary to his service-
connected muscle disability.  This issue is not on appeal 
before the Board, therefore, the proper course of action is 
to REFER it to the RO for development and consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Historically, the Veteran suffered a penetrating wound to his 
right flank during active service from enemy small arms fire.  
An inservice operative report reflects that the shell 
fragment entered the Veteran's posterior lateral lower right 
chest.  See Operative Report, dated March 1, 1967.  Following 
debridement of the chest wall, the missile tract was explored 
and found to enter the pleural cavity; deep muscle layers 
were then closed to seal off the pleural cavity using 
sutures.  Finally, a metallic foreign body palpable over the 
Veteran's 4th lumbar vertebrae was removed through an 
incision carried down to the fascial layer.  See id. 

Post-service, the Veteran was granted service connection for 
residuals of GSW to the chest (MG XXI), moderately severe, 
with slight residuals to MG XX, and assigned a 20 percent 
evaluation for this condition.  See RO Rating Decision dated 
July 28, 1969.  Most recently, in October 2003, the Veteran 
filed a claim for an increased rating, asserting that he is 
entitled to a higher rating, namely, 60 percent, for this 
disability.  Specifically, the Veteran's attorney contends 
that the injury to MG XX is incorrectly rated as a 
(noncompensable) slight disability.  See Response to 90 Day 
Letter dated May 19, 2009.  Rather, he asserts that the 
Veteran's injury to MG XX is a through-and-through injury, 
productive of no less than a moderate disability rating, but 
evidencing signs and symptoms constituting a moderately 
severe injury.  Id.  Thus, with consideration of 38 C.F.R. 
§ 4.56(d), the Veteran is entitled to a 60 percent rating.  
Id. 

MG XX (of the lumbar spine) is ratable as slight, moderate, 
moderately severe, and severe pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5320 (2008).  In determining the level of 
severity of a muscle injury, 38 C.F.R. § 4.56 (2008) is for 
application.  According to 38 C.F.R. § 4.56, muscle injuries 
are to be rated based on (i) the type of muscle injury; (ii) 
the history and complaint of the muscle injury, including the 
presence and frequency of cardinal signs and symptoms of 
muscle disability; and (iii) objective findings of muscle 
impairment, including any scarring.  For VA rating purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  

The Veteran's service-connected GSW disability was evaluated 
in January 2004 in conjunction with his increased rating 
claim.  Review of the examination reports reflects detailed 
clinical findings as to the number, size, and nature of scars 
related to the Veteran's GSW.  It appears that the Veteran's 
muscles were also examined; however, the examiner only noted 
that "[t]here is no significant damage to muscles as a 
result of shrapnel wound," and "[t]here is no problem with 
the muscles."  More specific clinical findings, such as 
whether there was evidence of loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or 
lowered threshold of fatigue, strength, or endurance when 
compared to the sound side, were not reported.  

An examination for rating purposes should contain sufficient 
detail and reflect the whole recorded history of a veteran's 
disability, reconciling the various reports into a consistent 
picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 
(1991); 38 C.F.R. § 4.2 (2008).  In addition to providing the 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
an examiner must provide a full description of the effects of 
disability upon the person's ordinary activity.  38 C.F.R. 
§ 4.10 (2008).  

The Board is of the opinion that the January 2004 VA 
examination is inadequate for rating purposes because the 
examiner's description of "no significant damage to 
muscles" does not indicate whether a complete examination, 
which evaluated and reported all pertinent clinical findings, 
was provided to the Veteran.  For example, it is not clear 
whether the examiner evaluated whether there was any loss of 
power, strength, or endurance as a result of the Veteran's 
injury to MG XX.  There is no presumption that an examination 
addresses all relevant rating criteria; thus, to assume that 
the January 2004 was complete would be prejudicial to the 
Veteran.  Therefore, absent more detailed clinical findings, 
a new VA examination is required to allow the Board to 
adequately rate the Veteran's service-connected disability.  



Accordingly, the case is REMANDED for the following action:

1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
service-connected residuals of GSW to the 
chest (MG XXI), moderately severe, with 
slight residuals to MG XX, since October 
2003.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims folder.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of the residuals of a GSW to the 
chest (MG XXI) and MG XX.  The claims file 
must be made available to the examiner for 
review, including a copy of this REMAND, 
and the examination report should reflect 
that such review was completed in 
conjunction with the examination.  In 
addition to reviewing any current 
treatment records, the examiner should 
review the Veteran's service and post-
service treatment records so that the 
muscle group(s) involved, as well as the 
extent of any nerve damage caused by the 
shell fragment wounds, may be identified.  
All indicated tests should be performed 
and the findings reported in detail.  The 
examiner should provide a response to the 
following:

(a) For each muscle group (MG XX (lumbar 
region) and MG XXI), indicate whether the 
Veteran's in-service injury involved a 
through-and-through injury of this muscle 
group, as well as whether it was debrided 
during service, characterized by prolonged 
infection, sloughing of soft parts, or 
intermuscular binding and/or scarring.  

(b) For each muscle group (MG XX (lumbar 
region) and MG XXI), identify any current 
manifestations of any residuals of such 
muscle injuries as well as the degree of 
severity of such injuries.  In doing so, 
the examiner should:

(i) Note the frequency with which the 
Veteran complains of the cardinal signs 
and symptoms of muscle disability, to 
include loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and 
uncertainty of movement.  
    
(ii) Describe any associated scarring, 
including entrance and exit scars.  
Such descriptions should include 
whether such scars are ragged, 
depressed, or adherent; indications on 
palpation of loss of deep fascia, 
muscle substance, or soft flabby 
muscles in the wound area; and whether 
there is normal firm resistance of 
muscle compared with the sound side.  
    
(iii) Indicate whether the Veteran's 
muscles swell and harden abnormally in 
contraction.  He/she should also state 
whether there is evidence that the 
Veteran is unable to keep up with work 
requirements.  

(iv) State whether tests of strength, 
endurance, and coordinated movements 
when compared to the sound/uninjured 
side indicate either positive evidence 
of impairment or severe impairment of 
function.

(v) Indicate whether any of the 
following are present: (A) X- ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of missile; 
(B) adhesion of scar to one of the long 
bones, scapula, pelvic bone, sacrum, or 
vertebrae, with epithelial sealing over 
the bone, rather than true skin 
covering in an area where bone is 
normally protected by muscle; (C) 
diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive 
contraction of an opposing group of 
muscles; (F) atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle; and (G) induration or atrophy 
of an entire muscle following simple 
piercing by a projectile.

(c) Include a detailed description of all 
scars resulting from the GSW and 
subsequent surgery, whether any scars are 
painful or tender on objective 
demonstration, whether they limit function 
or whether they are poorly nourished with 
repeated ulceration.  

(d) Finally, the examiner should indicate 
whether the Veteran has any neurological 
problems associated with his GSW to MG XX 
and XXI.  If any such problems are found 
to exist, the examiner should identify the 
nerve(s) affected, all manifestations, and 
the severity thereof should be discussed.  
If there is peripheral nerve damage 
related to the GSW, the examiner should 
indicate whether the nerve injuries affect 
entirely different functions from the 
functions affected by the GWS-related 
muscle group injuries.  If there is no 
affected nerve related to the service-
connected GSW injuries, the examiner 
should disassociate any complaints or 
findings from the GSW residuals.  

The examiner should be advised that all 
questions should be answered, to the 
extent feasible, so that the Board may 
rate the Veteran's GSW disabilities in 
accordance with the specified criteria.  
If the examiner is only able to theorize 
or speculate as to the relationship, if 
any, between any identified neurological 
impairment in the left upper extremity and 
the gunshot wounds, this should be so 
stated.  A complete rationale must be 
provided for all conclusions reached and 
opinions expressed.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, to include any 
evidence submitted since the November 2005 
Statement of the Case, and determine if 
the Veteran has submitted evidence 
sufficient to warrant entitlement to the 
benefit sought.  Unless the benefit sought 
on appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

